IN THE SUPREME COURT OF THE STATE OF DELAWARE


TREVOR BELMONT,                        §
                                       §     No. 292, 2017
      Defendant-Below,                 §
      Appellant,                       §     Court Below: Family Court
                                       §     of the State of Delaware
      v.                               §
                                       §
STATE OF DELAWARE,                     §     File No. 1604016105
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: February 21, 2018
                          Decided:   March 7, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 7th day of March, 2018, having considered the briefs and the record

below, it appears to the Court that:

      (1)    Trevor Belmont appeals from a Family Court adjudication of

delinquency for aggravated menacing. He claims there was insufficient evidence

introduced at trial that he intended to place another person in fear of imminent

physical injury, which was necessary to sustain his conviction. After a careful

review of the record, we find that the Family Court judge, who acted as the trier of

fact, had sufficient evidence in the record to find beyond a reasonable doubt that
Belmont intended to cause fear in the police officer when Belmont raised a gun in

his direction. Thus, we affirm the Family Court’s decision.

       (2)    On April 21, 2016, the Wilmington Police Department alerted its

officers to the report of a young man with a gun near the Delaware Technical

Community College campus. Officers Hector Tabron and Darriel Tynes responded

and found Belmont, a seventeen-year-old who matched the suspect’s description,

holding his waistband and running toward them. Tabron told Belmont to stop, but

Belmont turned and ran down the sidewalk of an adjoining street. The officers

pursued Belmont on foot. Tabron followed directly behind Belmont on the sidewalk,

while Tynes ran parallel down the street. Tynes heard Belmont fall as Belmont tried

to jump from the sidewalk to the street over the edge of a car. Tynes testified that

he saw Belmont stand up, reach for his waistband, pull out a gun, and begin to raise

it toward Tynes. Belmont, however, testified that he did not see the officer behind

him and pulled out the gun to toss it into a pile of leaves without ever raising it

toward the officers. Witnesses heard an officer command Belmont to “drop the

gun,”1 or “drop the weapon,”2 roughly one-to-two seconds before Tynes fired a

single shot that hit Belmont in the knee.3 Tabron testified that he never saw the gun,




1
  App. to Opening Br. at 141 (Trial Tr., State v. [Belmont], No. 1604016105, at 133 (Del. Fam.
Feb. 27, 2017)).
2
  Id. at 175 (Tr., at 167).
3
  Id. at 117 (Tr., at 109).


                                              2
and Belmont did not have the gun when the officers arrested him. The police later

found a BB gun in the pile of leaves, which Belmont admitted was his.

       (3)     On February 17, 2017, the State charged Belmont in Family Court with

aggravated menacing and resisting arrest. At the bench trial, Tynes testified that

Belmont “yanked [the gun] from his waistband and he was making forward

movement . . . like he was going to pull it out in my direction,” 4 and that Belmont

was “making movements towards me like he was raising it toward me.”5 Tynes also

testified, “I felt my life was in danger,” and that he did not know if Belmont was

going to point the gun at him or Tabron.6 Belmont admitted to carrying the BB gun

in his pocket, but denied pointing the gun at an officer or trying to scare anyone.

Belmont also claimed that while Tabron shouted for him to stop, Tynes did not say

anything before he fired.

       (4)     When the State rested its case, Belmont moved for judgment of

acquittal because there was insufficient evidence of anyone being placed in fear.

The court denied the motion and found Belmont delinquent on both charges.7 On




4
  Id. at 127 (Tr., at 119).
5
  Id. at 94 (Tr., at 86).
6
  Id.
7
  Id. at 191–93 (Tr., at 183–85); id. at 239 (Tr., at 231) (“With respect to the charge of aggravated
menacing, the state is required to prove the charge beyond a reasonable doubt. Not present a
perfect case, but when I take the culmination of testimony from every single witness, as well as
yourself, and I assess the credibility of every single witness, I am satisfied that they have met their
burden as it relates to aggravated menacing and I’m going to judge you delinquent as it relates to
that charge.”).


                                                  3
June 19, 2017, the court sentenced Belmont to Level V secure care commitment to

Youth Rehabilitative Services for an indefinite commitment plus fines. The court

then suspended both the sentence and fines.

       (5)    Belmont appeals a single issue—whether there was sufficient evidence

to support the court’s adjudication of delinquency of aggravated menacing because

the State failed to present adequate evidence that Belmont acted with the intent to

cause fear. This Court reviews sufficiency of evidence claims de novo, to determine

“whether the evidence, viewed in the light most favorable to the State, was sufficient

for a rational trier of fact to have found the essential elements of the crime beyond a

reasonable doubt.”8 To establish aggravated menacing, the State must show that the

defendant (1) displayed what appeared to be a deadly weapon (2) and intentionally

placed another person in fear of imminent physical injury.9 Belmont claims that the

State failed to present sufficient evidence that Belmont intended to place the officers

in fear of imminent physical injury.

       (6)    An appellant must fairly present to the trial court each issue on appeal.10

If an issue is not fairly presented to the trial court, we review for plain error.11 To

challenge the sufficiency of evidence on appeal, “an appellant is required to have



8
  Carter v. State, 933 A.2d 774, 777 (Del. 2007).
9
  11 Del. C. § 602(b).
10
   Supr. Ct. R. 8.
11
   Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).



                                              4
fairly presented such a claim by a motion for judgment of acquittal to the trial

court.”12 The State argues that Belmont only argued in the Family Court that there

was insufficient evidence to establish fear by the officers, not Belmont’s intent to

cause fear. When Belmont moved for judgment of acquittal, he argued that “Tynes

did not testify that a weapon was pointed at him. . . . He didn’t say that he was in

fear of physical imminent injury. He did say he was . . . in fear that his partner was

. . . in danger of imminent physical injury.”13 In denying the motion, the court

addressed only the sufficiency of the evidence to establish fear, stating that “[Tynes]

felt his life was in danger. And I think that’s a prima facie case for the charge. So,

your motion is denied.”14 Neither Belmont nor the court addressed whether the

evidence was sufficient for intent. Because Belmont did not preserve the issue, we

review for plain error.        “Under the plain error standard of review, the error

complained of must be so clearly prejudicial to substantial rights as to jeopardize the

fairness and integrity of the trial process.”15

       (7)    A person acts with intent when “it is the person’s conscious object to

engage in conduct of that nature or cause that result.”16 And “[a] person is presumed




12
   Harris v. State, 968 A.2d 32, 35 (Del. 2009).
13
   App. to Opening Br. at 191–92 (Tr., at 183–84).
14
   Id. at 193 (Tr., at 185).
15
   Wainwright, 504 A.2d at 1100.
16
   11 Del. C. § 231(b).



                                               5
to intend the natural and probable consequences of the person’s act.”17 In a similar

case, Thomas v. State, a police officer stopped the defendant for a traffic violation

and saw the defendant pull out a gun.18 The defendant did not point the gun at the

officer, but pointed it toward the window the officer was approaching. The officer

“never testified that he was in fear of imminent physical injury,” but testified that

the defendant’s actions led him to believe that the defendant “was going to fire the

gun when [the officer] got to the window.”19 This Court found the evidence was

sufficient to establish intent because “Delaware law requires only that the defendant

display a weapon and intentionally cause fear of imminent physical injury, not that

the defendant must point the weapon directly at the victim in a face-to-face

confrontation.”20

      (8)    Similarly, regardless of whether Belmont raised the gun or pointed it

toward the officers, like the officer in Thomas, Tynes testified that he believed

Belmont was going to fire the weapon at him or Tabron. In addition, Tynes testified

that he feared his life was in danger. The parties do not contest that Belmont

intentionally pulled out the gun while being chased. And it is a natural and probable

result that a police officer, while pursuing a suspect, would fear being shot when that

suspect pulls out a gun. Because it was Belmont’s “conscious object” to pull out the


17
   Id. § 306(c)(1).
18
   138 A.3d 1151, 2016 WL 3913460, at *2 (Del. June 1, 2016) (TABLE).
19
   Id.
20
   Id.


                                            6
gun, and causing fear is the natural and probable consequence of that act, there was

sufficient evidence to establish the element of intent beyond a reasonable doubt. The

Superior Court did not plainly err by denying Belmont’s motion for judgment of

acquittal.

      NOW, THEREFORE, it is hereby ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




                                         7